37 N.Y.2d 732 (1975)
In the Matter of Shimon Kutchera, Respondent,
v.
New York City Transit Authority, Appellant, et al., Respondent.
Court of Appeals of the State of New York.
Argued June 13, 1975.
Decided June 26, 1975.
Kenneth Howard Schiffrin, John G. de Roos and John A. Murray for appellant.
Samuel Resnicoff for petitioner-respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order reversed, without costs, and the determination of the New York City Transit Authority reinstated (Matter of Pell v Board of Educ., 34 N.Y.2d 222, especially at p 235).